Citation Nr: 1438134	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  06-35 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.

2.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for a left wrist disability, and if so, whether service connection is warranted.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of a bilateral eye injury, claimed as toxic gas burn.

5.  Entitlement to service connection for an acquired psychiatric disability, claimed as to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction rests with the RO in Houston, Texas.  The Veteran testified at a June 2014 Board hearing held by videoconference from the RO satellite office in San Antonio, Texas.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in May 2011 and September 2012.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for tinnitus was raised by the Veteran at his June 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

Additionally, the RO adjudicated and the Veteran perfected an appeal as to the issue of entitlement to service connection for dental injury.  However, review of the record, including the Veteran's June 2014 Board testimony, reveals that the Veteran is seeking treatment only, not compensation, for residuals of an injury to tooth #8.  Thus, the issue of entitlement to service connection for a dental disability for treatment purposes only has been raised but not adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.

The issues of entitlement to service connection for bilateral hearing loss, residuals of a bilateral eye injury, and entitlement to service connection for an acquired psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At his June 2014 Board video hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of entitlement to nonservice-connected pension.

2.  A May 1972 rating decision denied service connection for a left wrist disability.  The Veteran did not perfect an appeal with respect to that decision, or otherwise submit documentation constituting new and material evidence within the one-year appeal period.

3.  Evidence submitted since the May 1972 rating decision raises a reasonable possibility of substantiating the Veteran's left wrist claim.

4.  The competent medical and lay evidence clearly and unmistakably shows that the Veteran's left wrist disability pre-existed service.

5.  The competent medical and lay evidence does not clearly and unmistakably show that the Veteran's left wrist disability was not aggravated by such service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to nonservice-connected pension have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The May 1972 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left wrist disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  The criteria for service connection for a left wrist disability have been met.  38 U.S.C.A. §§ 1110, 1111, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Issue on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (1). 

An April 2006 rating decision denied the Veteran's claim for nonservice-connected pension.  The Veteran perfected an appeal as to this issue in his October 2006 VA Form 9, but at his June 2014 Board hearing, requested withdrawal of his appeal as to this issue.  As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  The Board consequently does not have jurisdiction to review the appeal with respect to that issue, and it is dismissed. 

New and Material Evidence Claim

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. at 118.

The Veteran's March 1972 claim for service connection for left wrist disability was denied in a May 1972 rating decision.  The May 1972 rating decision was not appealed, and the record does not reflect that new and material evidence was submitted in the one-year appeal period.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013). 

Evidence submitted and obtained since the May 1972 rating decision includes additional private and/or state-generated treatment records as well as the Veteran's testimony at his June 2014 Board hearing.  As noted above, the Federal Circuit has held that new evidence can be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability.  The new evidence here contributes to such a "more complete picture."  The Board thus finds that new and material evidence has been submitted, and the claim is reopened.

Service Connection Claim

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25,178 (2004); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the no-aggravation result be undebatable.  Cotant, 17 Vet. App. at 131.  The Veteran's July 1971 service entrance examination noted "wrist examination completely normal;" the July 1971 report of medical history also had no mention of a prior left wrist injury or disability.  Because there is no evidence of a left wrist disability on these documents, the presumption of soundness attaches.  38 U.S.C.A. § 1111, 38 C.F.R. § 3.304(b) (1). 

While there is some question as to whether the Veteran sprained his wrist prior to service, or whether he sustained a broken left wrist bone, the fact remains that the Veteran's lay assertions and the evidence of record both support a finding that a disability clearly and unmistakably preexisted service.  The Veteran has reported to military doctors during service, and to correctional facility doctors after service, that he sprained his wrist 2-3 years prior to service.  While the Veteran has emphatically asserted that his left wrist condition was asymptomatic at the time of his service entrance, the fact remains that he admits a pre-service injury occurred.  Further, the evidence of record dated during service confirms this point.  Importantly, a November 1971 X-ray, during service, showed "nonunion of an old navicular fracture."  When the Veteran only entered service in June of that year, five months prior to the X-ray, for the fracture shown on X-ray to be described as "old" supports the premise that the fracture itself preexisted service.  Similarly, the February 1972 Medical Board report indicated that the Veteran's primary diagnosis was non-union left carpal navicular (wrist bone) fracture, and that it existed prior to service.  

The medical evidence, however, does not clearly and unmistakably reflect that the condition was not aggravated by such service.  The Veteran first reported left wrist symptomatology in August 1971, within two months of service entrance.  Later August 1971 records note that the wrist was unimproved; November 1971 records noted that the Veteran had experienced persistent stiffness and dorsiflexion since the incident, and his left wrist was repeatedly casted for treatment.  Importantly, he was ultimately separated from service on the basis of the left wrist condition after only eight months of service. 

Ultimately, the evidence clearly and unmistakably shows that the Veteran's left wrist disability existed prior to service, but does not clearly and unmistakably show that it was not aggravated by service.  Indeed, the Veteran experienced an increased severity of left wrist symptoms during service, which did not resolve despite treatment including casting, and he was medically separated from service based on the left wrist condition.  Further, the post-service evidence establishes that he underwent a left wrist fusion in September 2000 and has continued to experience left wrist pain and limited motion since service to the present time.  For these reasons, the Board finds that the relevant criteria are met, and that service connection is warranted.  


ORDER

The appeal as to the issue of entitlement to nonservice-connected pension is dismissed.

New and material evidence having been submitted, the claim for service connection for a left wrist disability is reopened, and to that extent only, the appeal is granted.

Service connection for a left wrist disability is granted.


REMAND

As a threshold issue, the Veteran testified during his June 2014 Board hearing that he had been receiving treatment at the Corpus Christi VA Medical Center.  Review does not reflect that the claims file does not include these treatment records.  Further, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration, which review does not reflect are associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, these records must be obtained.

The July 1971 service entrance examination showed bilateral hearing acuity within normal limits; review of the record suggests that because he was separated from service due to an unrelated medical issue, he did not receive a physical examination on separation from service.  The Veteran asserted in his July 2005 claim that he experiences hearing loss from explosions at AIT training.  He asserted in an August 2005 written statement that his ears have worsened since service from blasts from explosion going through training battlefield simulation, and hand grenades; similarly, he asserted in a September 2009 written statement that his bilateral hearing loss was the result of exposure to hand grenades during boot camp, and being housed in barracks located near the airport runway in San Diego, California.  Based on these assertions, coupled with the August 2009 state correctional facility record showing a diagnosis of sensorineural hearing loss in both ears, remand is required to determine if the Veteran has a hearing loss disability that is related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The May 1971 service entrance examination as well a June 1971 and July 1971 service records document refractive error, no examination has been conducted to determine if other, non-refractive error disabilities of the eyes are present, and if so, whether they are related to the Veteran's reported exposure to chemical gas in service.  Congenital or developmental defects, to specifically include refractive error, are not considered diseases or injuries within the meaning of applicable legislation pertaining to disability compensation for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303(c), 4.9. 4.127; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the Veteran has asserted that he has another type of vision disability that is the result of eye trauma (through exposure to toxic gases) during service, and his eyes have not been examined in more than 10 years.  The Board finds that VA's duty to assist requires that this issue be remanded so that the Veteran can be scheduled for an eye examination to determine if any eye conditions other than refractive error exist, and if so, whether they are related to the Veteran's military service.  

The Veteran's service treatment records do not reflect abnormal psychiatric clinical findings or a diagnosed psychiatric disability.  However, two May 1996 records indicate he had counseling sessions to discuss developing appropriate family and other relationships while in prison, and an October 2004 correctional facility record noted complaints of depression.  He asserted in his July 2005 claim that he has mental problems from the explosions during training where he reacted adversely to loud noises, and he struggles mentally with this situation.  He also asserted in his October 2006 VA Form 9 that, in short, he has behavioral problems caused by psychological trauma inherent in his service department's combat training.  Remand is required so that the nature and etiology of any currently existing acquired psychiatric disability can be determined.

Accordingly, the issues of entitlement to service connection for bilateral hearing loss, a bilateral eye disability, and an acquired psychiatric disability, are REMANDED for the following actions:

1.  Obtain all outstanding records from the VA Medical Center in Corpus Christi, Texas.  Document all attempts to secure this evidence in the claims file.  If the records cannot be obtained, the RO should notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Contact SSA and request that they provide a copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's past claim(s) for SSA benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims file.

3.  Schedule the Veteran for a VA eye examination to determine the existence and etiology of any eye or vision disability other than refractive error.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, the examiner must state whether any eye disabilities other than refractive error are present, and if so, whether any currently diagnosed eye disability is at least as likely as not related to service, to include the Veteran's asserted chemical/gas exposure.  A complete rationale should be provided for any opinion stated.

4.  Schedule the Veteran for a VA audiology examination to determine the current nature and etiology of his currently diagnosed sensorineural bilateral hearing loss.  The examiner is asked to review the claims file in conjunction with the examination, and the examination should include pure tone threshold testing (in decibels) and Maryland CNC testing. Based on the examination findings, the claims file review, and the lay history provided by the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not that any bilateral hearing loss found is related to or had its onset in service.  In offering this impression, the examiner must acknowledge and discuss the Veteran's competent report as to his in-service noise exposure.  A complete rationale must be provided for any opinion expressed.

5.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  Provide the Veteran with an appropriate amount of time to submit this lay evidence. 

6.  Schedule the Veteran for a VA psychiatric examination.  All psychiatric disorders found to be present must be identified.  After a review of the examination findings and the entire evidence of record, the examiner must respond to the following questions: 

Please opine as to whether any psychiatric disability found to be present is related to or had its onset in service.

Please opine as to whether the Veteran has a psychiatric disability that was caused by his left wrist disability.

Please opine as to whether the Veteran has a psychiatric disability that was aggravated (permanently worsened) by his left wrist disability.

A complete rationale should be provided for any opinion stated.

7.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


